DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are presented for examination.

Double Patenting 
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937,214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal 
generate a compressed subset of the set of color values including distinct color values for the pixel (e.g., claim 11 of the ’64 patent recites generating a compressed subset of the set of color values including distinct color values for the pixel); 
interleave the compressed subset of the set of color values for the pixel into a memory plane (e.g., claim 11 of the ’64 patent recites: interleaving the compressed subset of the set of color values for the pixel into a memory plane); 
apply lossless compression to the set of color values within the memory plane (e.g., claim 11 of the ’64 patent recites applying lossless compression to the set of color values within the memory plane); 
and store the memory plane to a memory configured to store multiple sample locations per pixel (e.g., claim 11 recites: storing the memory plane to a memory configured to store multiple sample locations per pixel). 
As can be seen above, the subject matters of claim 1 of the current application are functionally equivalent to those found in claim 11 of the ’64 patent. The only distinction between these claim sets set is the invention category. The current application claim 1 relates to an apparatus while the claim 11 of ’64 patent relates to a method. However, such a distinction would have been obvious to those in possession of the invention defined by claim 1 of the instant application to observe that the limitations describe in said claim are already included in claim 11 of ’64 patent and because the steps of method of claim 11 of the ’64 patent are performs within a hardware graphics rendering pipeline of a graphics processing unit. Thus, the steps in method claim 11 of  
Thus, a claim containing a "recitation with respect to the manner in which a claimed method [or apparatus] is intended to be employed does not differentiate the claimed method or apparatus from a prior art if the prior art method or apparatus teaches all the functional limitations of the claim. In the present case, the instant application’s claims are not functionally distinguishable from the claims of the ‘64 patent.  Further, the extent that the instant application claims are broaden and therefore generic to instant claimed invention, In re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a patent. Thus, the granting of the current application would infringe with the claimed invention found in the ’64 patent.
The subject matters of claims 2-5 of the instant application are obviously met by the features recited in claims 12-15 of the ’64 Patent. 
 	
4.	Claims 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-12, and 15-16, respectively, of U.S. Patent No. U.S. 10,297,047, hereinafter the ’47 patent. Although the claims at issue are not identical, they are not patentably distinct from each other because the apparatus claims of the current application have somewhat similar structural and functional features as those found in the method of claims 11-15 of the ’47 patent, and would have been obvious to .  
Also, the claim sets differs in that they are of different invention category. The current application claim 17 relates to aa machine-readable medium while the claim 11 of ’64 patent relates to a method. However, such a distinction would have been obvious to those in possession of the invention defined by claim 1 of the instant application to observe that the limitations describe in said claim are already included in claim 11 of ’64 patent and because the steps of method of claim 11 of the ’64 patent are performs within a hardware graphics rendering pipeline of a graphics processing unit which include a memory to store instructions to perform the method steps. Thus, the steps in  
Thus, a claim containing a "recitation with respect to the manner in which a claimed method [or apparatus] is intended to be employed does not differentiate the claimed method or apparatus from a prior art if the prior art method or apparatus teaches all the functional limitations of the claim. In the present case, the instant application’s claims are not functionally distinguishable from the claims of the ‘64 patent.  Further, the extent that the instant application claims are broaden and therefore generic to instant claimed invention, In re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a patent. Thus, the granting of the current application would infringe with the claimed invention found in the ’64 patent.
The subject matters of claims 18-20 of the instant application are obviously met by the features recited in claims 11-12 and 15-16, respectively, of the ’64 Patent. 

Allowable Subject Matter
5.	Claims 1-20 would be allowed upon the filing of a terminal disclaimer to obviate the obviousness-type double patenting rejections set forth above, since the prior art of record do not appear to teach the processing of color data for multiple sample locations of a pixel in a set of pixels for storing the sample locations, by interleaving a 

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. They are as recited in the attached PTO-892 form.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeniffer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/WESNER SAJOUS/
Primary Examiner, Art Unit 2612


WS
07/02/2021